Title: To James Madison from James Monroe, 20 April 1807
From: Monroe, James
To: Madison, James



Sir,
London April 20th 1807

The trial of Captain Whitby took place on the 17th. inst. at Portsmouth, before a Court Martial, by which he was acquitted.  As I have not heard from Mr. Canning since the decision, and no statement is given in the gazettes, of the proceedings of the court, it is not in my power to inform you, on what ground he was acquitted.  I shall endeavor to obtain correct information on that point, which I shall not fail to communicate to you.  I have the pleasure to enclose you a copy of my correspondence with Mr. Canning relative to the trial, since the arrival of our witnesses.  I have heretofore forwarded to you copies of what had passed before their arrival.
I had some difficulty in deciding what part it became the U States to take in the trial of Captain Whitby.  You had given me no instruction on that point, and it was, in many respects, a very delicate one.  As the British govt. was responsible to the U States for the outrages which were committed by the squadron under his command at the port of New York in April last, and had charged itself with the prosecution of him, as the means of satisfying their just complaints, I was persuaded that the more the management of the trial was left to it, the greater would be its responsibility.  It seemed to be equally proper, for me to avoid taking any step on my own part, which might be imputed to a want of suitable confidence in the fairness of the proceeding.  No invitation was given me by this government, either to take a part in the trial, or to appoint a person to attend it on the part of the U States.  General Lyman , at my request, accompanied our witnesses to Portsmouth and presented them to the President of the Court, who received him and them with suitable respect.  The General attended the Court, the first day , & to his report of what occurred while he was present I have the honor to refer you.
The necessary expenses of the witnesses have on application from them been defrayed by me, & an acct of which will be transmitted to you.
I have only to add the assurance of the respect  with which I have the honor to be Yr. obt. humble Servant

Jas. Monroe

